Name: Commission Implementing Decision (EU) 2017/1178 of 2 June 2017 amending Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States (notified under document C(2017) 3624) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  means of agricultural production;  regions of EU Member States;  agricultural activity;  agricultural policy;  animal product;  Europe
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/98 COMMISSION IMPLEMENTING DECISION (EU) 2017/1178 of 2 June 2017 amending Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States (notified under document C(2017) 3624) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 19(1)(a) and (3)(a) and Article 19(6) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(3) thereof, Whereas: (1) Directive 92/119/EEC lays down general control measures to be applied in the event of an outbreak of certain animal diseases, including lumpy skin disease (LSD). These control measures include the establishment of protection and surveillance zones around the infected holding, and they also provide for emergency vaccination in the event of an outbreak of LSD. (2) Commission Implementing Decision (EU) 2016/2008 (5) lays down animal health control measures in relation to the occurrence of LSD in the Member States or parts thereof as listed in Annex I thereto, including the minimum requirements for vaccination programmes against that disease submitted by the Member States to the Commission for approval. (3) Article 2 of Implementing Decision (EU) 2016/2008 defines an infected zone as being the part of the territory of a Member State listed in Part II of Annex I thereto, which includes the area where LSD was confirmed, and where vaccination against LSD may be implemented following the approval of vaccination programmes by the Commission. Article 2 of that Implementing Decision also defines a free zone with vaccination as being the part of the territory of a Member State listed in Part I of Annex I thereto, which includes the areas outside the infected zones, where vaccination against LSD is implemented following the approval of vaccination programmes by the Commission. (4) Article 3 of Implementing Decision (EU) 2016/2008 lays down restrictions on the dispatch of bovine animals and captive wild ruminants and certain animal products from the areas listed in Annex I thereto, with a view to minimise any risk of the spread of LSD. (5) Article 7 of Implementing Decision (EU) 2016/2008 provides for derogations from the restrictions laid down in Article 3 of that Implementing Decision relating to the dispatch of semen, ova and embryos of bovine animals and captive wild ruminants from the areas listed as free zones with vaccination in Part I of Annex I thereto. (6) It is appropriate to differentiate the level of risk for the spread of LSD through consignments of semen, ova and embryos when such germinal products are dispatched from a free zone with vaccination to another free zone with vaccination or to an infected zone located within the same Member State. It is therefore necessary to establish separate conditions, which are proportionate to the risks involved, for derogations that apply to such consignments that remain within the same Member State provided that such conditions are in place for the safe dispatch of such germinal products within the free zone with vaccination or the infected zone of the same Member State. Article 7 of Implementing Decision (EU) 2016/2008 should therefore be amended accordingly. (7) On 2 March 2017, Greece reported a new outbreak of LSD in the regional unit of Kerkyra, an island in the Ionian Sea, at the most North West part of Greece, where no outbreaks of LSD have previously been reported. For this reason, the infected zones of Greece, in relation to LSD, listed in Part II of Annex I to Implementing Decision (EU) 2016/2008, should be expanded to include the regional unit of Kerkyra. Part II of Annex I to Implementing Decision (EU) 2016/2008 should therefore be amended accordingly. (8) On 14 March 2017, Greece informed the Commission of its decision to expand vaccination against LSD in the regions of the Ionian Islands, the North and South Aegean and Crete, areas where LSD has not occurred to date, except for the regional unit of Kerkyra where the disease was confirmed on 2 March 2017, and the regional unit of Limnos where the disease has been present since 2015. For this reason, those regions of Greece should be included in the free zones with vaccination, listed in Part I of Annex I to Implementing Decision (EU) 2016/2008. Part I of Annex I to Implementing Decision (EU) 2016/2008 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2016/2008 is amended as follows: (1) Article 7 is replaced by the following: Article 7 Derogations from the prohibition on the dispatch of semen, ova and embryos of bovine animals and captive wild ruminants from the areas listed in Parts I and II of Annex I and special conditions for the dispatch of those products within the areas listed in Part I or II of the same Member State 1. By way of derogation from the prohibition provided for in point (b) of Article 3, the competent authority may authorise the dispatch of semen, ova and embryos of bovine animals and captive wild ruminants from semen collection centres or other establishments situated in an area listed in Part I of Annex I to another area listed in Part I or II of Annex I of another Member State provided that the donor animals and the semen, ova and embryos comply with the following conditions: (a) the donor animals were vaccinated and revaccinated against lumpy skin disease according to the manufacturer's instructions of the vaccine used, the first vaccination being administrated at least 60 days prior to the date of collection of the semen, ova or embryo; or the donor animals were subjected to a serological test to detect specific antibodies against lumpy skin disease virus on the day of the collection and at least 28 days after the semen collection period or the day of collection for embryos and ova, with negative results; (b) the donor animals were kept, during the 60 days prior to the date of collection of the semen, ova or embryos, in an artificial insemination centre or other appropriate establishment where, in a radius of at least 20 km, no presence of lumpy skin disease has been confirmed during the three months prior to the date of collection of the semen, ova or embryos and before that any confirmation of infection with lumpy skin disease was subject to culling and destruction of all susceptible animals on the affected holdings; (c) the donor animals were clinically checked 28 days prior to the date of collection, as well as throughout the entire collection period, and did not show any clinical symptoms of lumpy skin disease; (d) the donor animals were subjected to lumpy skin disease agent detection by polymerase chain reaction (PCR) conducted on blood samples collected at the commencement and at least every 14 days thereafter during the semen collection period or on the day of collection for embryos and ova, with negative results; (e) the semen was subjected to lumpy skin disease agent detection by PCR with negative results; and (f) the competent authority at the place of origin is implementing a vaccination programme against lumpy skin disease, which complies with the conditions laid down in Annex II and which has been approved by the Commission and it has informed the Commission and the other Member States of the commencement date and the completion date of its vaccination programme in accordance with Annex II. 2. By way of derogation from the prohibition provided for in point (b) of Article 3, the competent authority may authorise the dispatch of semen, ova and embryos of bovine animals and captive wild ruminants from semen collection centres or other establishments situated in an area listed in: (a) Part I of Annex I to a destination situated within another area listed in Part I or II of Annex I of the same Member State; (b) Part II of Annex I to a destination situated within another area listed in Part II of Annex I of the same Member State. The derogation provided for in the first subparagraph of this paragraph is subject to compliance with the conditions laid down in paragraph 1(a), (b) and (c); 3. By way of derogation from the prohibition provided for in point (b) of Article 3, the competent authority may authorise the dispatch of semen, ova and embryos of bovine animals and captive wild ruminants from semen collection centres or other establishments situated in the areas listed in Part I of Annex I to any area of the same or another Member State or to a third country provided that the donor animals and the semen, ova and embryos comply with the following conditions: (a) the conditions laid down in paragraph 1(a) to (f); (b) the donor animals comply with any other appropriate animal health guarantees, based on a positive outcome of a risk assessment of the impact of such dispatch and of the measures against the spread of lumpy skin disease, required by the competent authority of the Member State of the place of origin and approved by the competent authorities of the countries of the places of transit and of destination, prior to the dispatch of such semen, ova or embryos; and (c) the Member State of the place of origin must immediately inform the Commission and the other Member States of the animal health guarantees and the approval by the competent authorities provided for in point (b). 4. Where semen, embryos and ova which comply with the requirements of paragraph (1) or (3) of this Article are dispatched to another Member State or to a third country, the following additional wording shall be added to the corresponding health certificates laid down in Directives 88/407/EEC, 89/556/EEC or in Decision 93/444/EEC:  ¦(Semen, ova and/or embryos, indicate as appropriate) in compliance with ¦(Article 7(1) or 7(3), indicate as appropriate) of Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States . (2) Annex I is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 June 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) OJ L 18, 23.1.2003, p. 11. (5) Commission Implementing Decision (EU) 2016/2008 of 15 November 2016 concerning animal health control measures relating to lumpy skin disease in certain Member States (OJ L 310, 17.11.2016, p. 51). ANNEX Annex I to Implementing Decision (EU) 2016/2008 is replaced by the following: ANNEX I PART I Free zones with vaccination 1. Croatia The entire territory of Croatia. 2. Bulgaria A. The following provinces in Bulgaria:  Province of Burgas  Province of Varna  Province of Dobrich  Province of Razgrad  Province of Silistra  Province of Ruse  Province of Pleven B. The following municipalities in Bulgaria:  The municipalities of Opaka, Popovo and Antonovo in the province of Targovishte.  The municipalities of Shumen, Kaspichan, Novi Pazar, Nikola Kozlevo, Kaolinovo, Venets and Hitrino in the province of Shumen.  The municipalities of Svishtov, Polski Trambesh and Strazhitsa, in the province of Veliko Tarnovo. 3. Greece The following regions in Greece:  Region of Ionian Islands, excluding the regional unit of Kerkyra  Region of North Aegean, excluding the regional unit of Limnos  Region of South Aegean  Region of Crete PART II Infected zones 1. Greece A. The following regions in Greece:  Region of Attica  Region of Central Greece  Region of Central Macedonia  Region of Eastern Macedonia and Thrace  Region of Epirus  Region of Peloponnese  Region of Thessaly  Region of Western Greece  Region of Western Macedonia B. The following regional units in Greece:  Regional unit of Limnos  Regional unit of Kerkyra 2. Bulgaria The entire territory of Bulgaria excluding the areas listed in Part I.